Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Claim Status
Claims 1-13, 15-18, and 20 are currently pending and are presented for examination on the merits.

Double Patenting
*** Applicant’s indication to hold this rejection in abayence until the § 101 and prior art rejections are overcome is acknowledged. ***
Claim 1-13, 15-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,755,261.  Although the claims at issue are not identical, they are not patentably distinct from each other because the broader instant claims recite the same limitations contained in the narrower claims of the parent applications. As such, the instant claims are obvious in light of the parent claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In reLongi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/ AIA / 26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15-18, and 20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (i.e., an abstract idea, method of organizing human activity, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject 
Under the 2019 PEG, step 2a-prong 1, claims 1-13, 15-18, and 20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards accessing first and second linked financial accounts using a financial instrument (e.g., a stored value card).  That is to say, use of cards, such as debit cards, have long been used to access first and second (e.g., reserve, overdraft, etc.) linked accounts. See, debit cards, etc.  As such, the inventions recite an abstract idea under the 2019 PEG, and Alice Corporation.  
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure, a stored value card) merely adds insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  In the instant case, the claims generally instruct an artisan to apply it (the method) across generic computing technology (a stored value card is a generic form of storing data and providing consumers with portable access to that data to be read and debited/credited by processors (https://www.finweb.com/banking-credit/what-is-a-stored-value-card.html#). “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 
Under part 2b, the additional elements (a stored-value card, specific types of accounts, etc.) of the independent claims recite insignificant extra-solution activity, and applies the abstract idea across generic technology. None of the dependent claims recite an innovative concept or significantly more.  The dependent claims, taken individually and as a whole, do not amount to significantly more than the abstract idea itself, because they further delineate the abstract idea, i.e., linking a card to the first and second accounts, and/or apply an insignificant stipulation to the use thereof.  The claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility. 
performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d)  The italicized functions are particularly germane to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-13, 15-18, and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “wherein the financial accounts may remain open and viable regardless of any timing issues and/or balance amount values” is indefinite.  It is not clear what a viable account entails (it is interpreted that this term means accessible).  Next, it is not clear how all accounts would remain open and viable if they all have zero or negative balances.  Finally, the last limitation is a negative limitation without support in the specification.  Further explanation, clarification, and/or changes are required.  The remaining claims depend from Claim 1 and are likewise rejected. 
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5-13, 15, 17, 18, and 20 are rejected under § 103 as being unpatentable over Blankenship et al (US 2007/0023504), in view of Scipioni et al (US 2008/0228637).
Referring to claim 1, Blakenship discloses a financial account system (see Abstract, par. 0012, the financial card system), comprising: a stored-value card (see fig. 1, par. 0051, the financial card; also, par. 0083); a first financial account directly accessible via the stored-value card (see par. 0013, the general account fund bucket; par. 0083); a second financial account associated with the first financial account (see par. 0013, the second account fund bucket; par 0083).  
Blankenship fails to expressly teach wherein funds may be transferred between the first financial account and the second financial account. However, in disclosing a linked savings account, Scipioni teaches wherein funds may be transferred between the first financial account and the second financial account (see par. 0076, transfer funds between the spending and savings account). Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to incorporate the above features onto the invention of Blakenship using the teachings of Scipioni for the purpose of saving for the long term (Scipioni par. 0002). 
As stated with respect to § 112, the use of the term “and/or” results in surplusage, as it reads upon one additional account (a third account) being associated with the first or second account, which is already taught by Blankenship in view of Scipioni.   This limitation is merely redundant which lacks innovative concept as previously held.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05 which states: In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (holding that mere redundancy, duplicity, or repetition of existing structure or steps has been deemed obvious under § 103 analysis.)

Referring to claim 3, Blakenship discloses wherein the consumer may only withdraw funds from the first financial account (see par. 0023, unrestricted general account fund bucket for unrestricted purchase of goods). 
Referring to claim 5, Blakenship discloses wherein balance limits of the first financial account and the second financial account are determined by a stored-value card issuer, financial account manager, sponsor bank, or combinations thereof (see par. 0090, different limitations placed on the account fund buckets that limit the rate spent on the funds). 
Referring to claim 6, Blakenship discloses wherein transaction codes associated with the second financial account are configurable to correspond to bank, issuer, and/or manager desired parameters (see par. 0060, the code distinguishes between different type of service providers/issuers). 
Referring to claim 7, Blakenship discloses wherein the first financial account and/or the second financial may remain open and viable regardless of any timing issues and/or balance amount values (see par. 0029, the account fund buckets include overdraft protection, balance amount values). 
Referring to claim 8, Blakenship discloses comprising service agents, wherein the service agents may have an ability to effectuate any transaction and/or request associated with the stored-value card, the first financial account, the second financial account, or combinations thereof (see par. 0113, card may access financial network through telephone call center, service agents). 

Referring to claim 10, Blakenship is silent on wherein interest is paid on the first financial account and/or the second financial account at times designated by bank, issuer, and/or manager desired parameters. However Scipioni teaches wherein interest is paid on the first financial account and/or the second financial account at times  designated by bank, issuer, and/or manager desired parameters (see par. 0073, the interest savings allow fund in the secondary account to earn interest). Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to incorporate the above features onto the invention of Blakenship using the teachings of Scipioni for the purpose of saving for the long term (Scipioni par. 0002). 
Referring to claim 11, Blakenship discloses wherein any component of the system may be provided to a consumer as an individual and/or stand-alone feature (see par. 0085, the second account fund bucket for a restricted purchase, the consumer can use only that individual feature).

Referring to claim 13, Blakenship is silent on wherein any fees associated with the system are configurable to correspond to bank, issuer, and/or manager desired parameters. However Scipioni teaches wherein any fees associated with the system are configurable to correspond to bank, issuer, and/or manager desired parameters (see par. 0105, the financial service provider may charge a transaction fee). Under the same rationale as Claim 1, it would have been obvious to one with ordinary skill in the art at the time of the invention to incorporate the above features onto the invention of Blakenship using the teachings of Scipioni for the purpose of saving for the long term (Scipioni par. 0002). 
Referring to claim 14, Blakenship is silent on one or more additional financial accounts associated with the first financial account and/or the second financial account, wherein all financial accounts may be associated and funds may be transferred between financial accounts. However Scipioni teaches one or more additional financial accounts associated with the first financial account and/or the second financial account, wherein all financial accounts may be associated and funds may be transferred between financial accounts (see par. 0034-0035, the account secondary account linked to secondary account). Under the same rationale as Claim 1, it would have been obvious to one with ordinary skill in the art at the time of the invention to incorporate the above features onto the invention of Blakenship using the teachings of Scipioni for the purpose of saving for the long term (Scipioni par. 0002). 

Referring to claim 17, Blakenship discloses wherein balance limits of the financial accounts are determined by a stored-value card issuer, financial account manager, sponsor bank, or combinations thereof (see par. 0090, different limitations placed on the account fund buckets that limit the rate spent on the funds). 
Referring to claim 18, Blakenship discloses wherein transaction codes associated with the financial accounts are configurable to correspond to bank, issuer, and/or manager desired parameters (see par. 0060, the code distinguishes between different type of service providers/issuers). 
Referring to claim 19, Blakenship discloses wherein the financial accounts may remain open and viable regardless of any timing issues and/or balance amount values (see par. 0029, the account fund buckets include overdraft protection, balance amount values). 
Referring to claim 20, Blakenship discloses service agents, wherein the service agents may have an ability to effectuate any transaction and/or request associated with the stored-value card, the financial accounts, or combinations thereof (see par. 0113, card may access financial network through telephone call center, service agents).

Claims 4, and 16 are rejected under § 103 as being unpatentable over Blankenship in view of Scipioni, and in further view of Vriheas et al (US 2009/0084842A1).
Referring to claim 4, Blankenship is silent on wherein balances associated with the first financial account and/or the second financial account may be used to collateralize loans. 
Referring to claim 16, Blankenship is silent on wherein balances associated with the financial accounts may be used to collateralize loans. However, Vriheas teaches wherein balances associated with the financial accounts may be used to collateralize loans (see par. 0037, the collateral materials may include a prepaid program account). Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to incorporate the above features onto the invention of Scipioni using the teachings of Vriheas for the purpose of improving the process for approving prepaid programs.

Response to remarks
Applicants remarks dated 8/10/2021 have been considered, but are not persuasive where objections/rejections are maintained.  It is noted that the Claims are generally unamended, except that Claim 1 is amended to overcome the § 112 rejection.  The § 112 rejection has been partially withdrawn.
The § 101 rejection is maintained. At the time of the invention, stored value (or prepaid) cards were generic computing technology; moreover, transferring funds from one account to another linked account was an abstract idea.  Additional references have been added to the record which supports this.  A claim does not cease to be abstract for section 101 purposes simply See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  In the instant case, the claims generally instruct an artisan to apply it (the method) across generic computing technology (a stored value card is a generic form of storing data and providing consumers with portable access to that data to be read and debited/credited by processors (https://www.finweb.com/ banking-credit/what-is-a-stored-value-card.html#). “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  
The prior art references of record continue to teach one of ordinary skill in the art at the time, each and every limitation of the claims.  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).  Finally, Please note that US 2002/0190123 to Anvekar et al (e.g., ¶ [0009]), and US 2001/0047330 to Gephart et al, teaching a debit card linked to two accounts have been added to the record, as a result of an updated search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J JACOB/Examiner, Art Unit 3696